DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/24/21 have been fully considered but they are not persuasive. 
Regarding 112 b rejection of claims 11, 22, 23 for claim language being “circular”, Applicant argues in substance that “the base station selects transmission beams corresponding to the receiving set and used for transmitting (subsequent) information to the terminal based on (prior received) transmission beam group information…” (see Remarks pages 12-15).  Applicant also cites paragraphs [0025, 0026] as providing contextual support
In response to argument, Examiner respectfully disagree.  Applicant is reminded that claims are interpreted in light of specification without “reading limitations of the specification into a claim”.  See MPEP 2111.  In this rejection, the language of claims 11, 22, 23 are given their plain meaning consistent with provided specification.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the base station selects transmission beams corresponding to the receiving set and used for transmitting (subsequent) information to the terminal based on (prior received) transmission beam group information…”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns
Regarding 102 rejection of claims 11, 23, Applicant argues in substance that Koskela does not disclose “UE acquiring the information on receiving capability of the receiving set of the UE corresponding to teach transmission beam” or “transmitting receiving capability to the base station”
In response to argument, Examiner respectfully disagree.  Koskela discloses detect and measure base station DL beam group comprising multiple beams using specific group of UE RX beams formed concurrently [0027-0033, 0058, 0062, 0063], FIGs. 2-4, 8

    PNG
    media_image1.png
    732
    1096
    media_image1.png
    Greyscale

	The measurements are provided to base station, see previously cited paragraphs [0028, 0029].  Hence Koskela teaches every limitation as claimed in claims 11, 22, 23


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 11, 22, 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11, 23 recite the limitation “…so that the base station selects transmission beams corresponding to the receiving set and used for transmitting information to the terminal based ...on the transmission beam group information and the…receiving set” which makes the claims indefinite.  This limitation appears to “circular” for the following reasons: 1) terminal acquires transmission beam group information  2) terminal acquires information on receiving capability of a receiving set corresponding to transmission beam group  3) base station selects transmission beams corresponding to the receiving set.  Applicant appears to be claiming the “receiving capability of receiving set” is both 1) derived from transmission beam and 2) an input to determine a transmission beam group at the same time.  Examiner will interpret as best understood.
Claim 22 recites the limitation “…select transmission beams corresponding to the receiving set and used for transmitting information to the terminal based …transmission beam group information and …receiving set” which makes the claims indefinite.  This limitation appears to “circular” for the following reasons: 1) terminal acquires transmission beam group information  2) terminal acquires information on receiving capability of a receiving set corresponding to transmission beam group  3) base station selects transmission beams corresponding to the receiving set.  Applicant appears to be claiming the “receiving capability of receiving set” is both 1) derived from transmission beam and 2) an input to determine a transmission beam group at the same time.  Examiner will interpret as best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11, 23, 24, 26-28, 31-33 are rejected under 35 U.S.C. 102(a) as being anticipated by Koskela et al (WO 2018/025070 A1).

	Regarding claim 23, Koskela discloses
	a terminal comprising: (UE, FIG. 8 #10, comprising [0062-0063]
	a processor; a storage medium having computer program instructions stored thereon, wherein the computer program instructions, when executed by the processor, perform processing of: (processor executing instructions stored in memory to perform [0060-0063]
	acquiring transmission beam group information on a base station and information on receiving capability of a receiving set of the terminal corresponding to each transmission beam group wherein the information on receiving capability of the receiving set is a number of reception beams that the terminal can simultaneously form in the receiving set (detect and measure base station DL beam group comprising multiple beams using specific group of UE RX beams formed concurrently  [0027-0033, 0058, 0062, 0063], FIGs. 2-4, 8
	 a transmitting unit configured to transmit the transmission beam group information and the information on receiving capability so that the base station selects transmission beams corresponding to the receiving set and used for transmitting information to the terminal based at least in part on the transmission beam group information and the information on receiving capability of each receiving set (transceiver, FIG. 8 #812, operable to report to base station measured DL beam group and corresponding RX beam group to enable base station to configure number of beam group(s) UE monitors [0031-0033, 0037].  Examiner notes that limitation following “so that” are considered intended use and do not carry patentable weight. 

Claim 11 is rejected based on similar ground(s) provided in rejection of claim 23.

	Regarding claim 24, Koskela discloses transmission beam group comprises multiple transmission beams as detected by corresponding receive beams in a RX beam group [0004, 0027-0029, 0058], FIGs. 2-4

	Regarding claim 26, Koskela discloses UE detects and measures DL beam group(s) which contain beam index (BI) information and number of best beams (N-best beams) associated with each group [0027-0029], FIG. 3

	Regarding claim 27, Koskela discloses DL beam associated with each index group measured by corresponding UE RX beam having a quality/strength above a threshold [0028]

	Regarding claim 28, Koskela discloses transceiver to send measurement report beam combinations above reporting threshold [0028-0029]	



	Regarding claims 32, 33, Koskela discloses transceiver further receive configuration from base station first DRX configuration corresponding to a first beam group and second DRX configuration for second DRX configuration for a second beam group with each DRX configured with “ON/OFF” periods to utilize corresponding group of beams [0033-0041], FIG. 5

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 22, 25, 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Koskela in view of Kim (USPN 20150/282122).

	Regarding claims 25, 35, Koskela does not expressly disclose number of transmission beams in the transmission beam group corresponding to the receiving set is equal to the number of reception beams that can be simultaneously formed in the receiving set
	Kim discloses number of beams in each beam group have a one to one correspondence between TX beam and RX beam [0052, 0057-0065, 0078], FIGs. 1, 5, 6, 9, 10 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “number of transmission beams in the transmission beam group corresponding to the receiving set is equal to the number of reception beams that can be simultaneously formed in the receiving set” as taught by Kim into Koskela’s system with the motivation to implement one TX beam to one RX beam ratio in order to reduce complexity in the system.

 	Regarding claim 22, Koskela discloses
	a base station, comprising: (radio network access node (FIG. 8 #20) comprising [0061, 0064-0071]
 	a processor; a storage medium having computer program instructions stored thereon, wherein the computer program instructions, when executed by the processor, perform processing of: (processor executing instructions stored in memory to perform [0064-0069]
	 receiving transmission beam group information on the base station and information on receiving capability of a receiving set of a terminal corresponding to each transmission beam group fed back by the terminal, wherein the information on receiving capability of the receiving set is a number of reception beams that the terminal can simultaneously form in the receiving set (receive DL beam group comprising multiple beams using specific group of UE RX beams formed concurrently  [0027-0033, 0058, 0062, 0063], FIGs. 2-4, 8
	a selecting unit configured to (controller, FIG. 8 #824) select transmission beam groups corresponding to the receiving set and used for transmitting information to the terminal based at least in part on the transmission beam group information and the information on receiving capability of each receiving set (operable to select number of beam groups to configure UE to monitor based on reported best beam groups corresponding to DL beams [0030-0038], FIGs. 3-5
	Koskela does not expressly disclose select transmission beams corresponding to receiving set and used for transmitting information to the terminal  

	Kim discloses select transmission beams corresponding to receiving set and used for transmitting information to the terminal (base station selecting transmission beams to operate as a set corresponding to receive beam [0052, 0057-0065, 0078], FIGs. 1, 5, 6, 9, 10
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “select transmission beams corresponding to receiving set and used for transmitting information to the terminal” as taught by Kim into Koskela’s system with the motivation to enable base station to determine best beams to communicate with a terminal.

 	Regarding claim 36, Koskela discloses UE detects and measures DL beam group(s) which contain beam index (BI) information and number of best beams (N-best beams) associated with each group [0027-0029], FIG. 3

	Regarding claim 37, Koskela discloses DL beam associated with each index group measured by corresponding UE RX beam having a quality/strength above a threshold [0028]

	Regarding claim 38, Koskela discloses transceiver to send measurement report beam combinations above reporting threshold [0028-0029]	

	Regarding claim 39, Kim discloses base station selecting transmission beams based on best available beams reported by RX beams of UE [0052, 0057-0065, 0078], FIGs. 1, 5, 6, 9, 10

Allowable Subject Matter
Claims 29, 30, 40 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI NGUYEN/Primary Examiner, Art Unit 2469